DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
 
Response to Amendment
The Amendment filed on 01/25/2021 has been entered. Claims 1-3 and 5-15 remain pending in the application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 15/037419.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant and copending patent are claiming many of the same compounds and devices comprising the same compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dobbs et al (US 2013/0264560) (Dobbs).

In reference to claim 1-3 and 5-9, Dobbs teaches a compound of formula I as shown below [0064],

    PNG
    media_image1.png
    116
    335
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    122
    339
    media_image2.png
    Greyscale

for example wherein in the formula 1, Ar1 is a group of formula I wherein a, is 1,b is 0, c is 0; Ar2 and Ar3 are each a group of formula II wherein a is 1, b is 0, c is 2 and each Q is phenyl.  [0064]-[0069].

Dobbs discloses the compound of formula 1 that encompasses the presently claimed compound, including wherein in the formula 1, Ar1 is a group of formula I wherein a, is 1,b is 0, c is 0; Ar2 and Ar3 are each a group of formula II wherein a is 1, b is 0, c is 2 and each Q is phenyl. Each of the disclosed substituents from the Markush groups of Dobbs are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula 1.



For Claim 1: Reads on Formula I-a wherein X1 to X3 are each N, Ra is hydrogen, each group A1 is represented by a chemical formula I, each of Z1 to Z6 are CH, R1 is phenyl, L is a single bond and R2 and R3 is hydrogen. 
For Claim 5: Reads on wherein R1 is phenyl and R2 and R3 is hydrogen, 
For Claim 6: Reads on wherein R3 is phenyl. 
For Claim 7: Reads on wherein L is a single bond. 
For Claim 8: Reads on wherein L is a single bond. 
For Claim 9: Reads on compound A-2. 

In reference to claims 10-15, Dobbs teaches the compound as described above for claim 1 and further teaches that the compound is useful in a device comprising an anode, cathode, photoactive layer, hole transport and electron transport layers [0145]-[0146] and the compound is included as a host material the photoactive layer or in the electron transport layer [0155] [0160] for use in a display [0060]. 

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. 



For a finding of unexpected results, the results presented need to be of both statistical and practical significance and be commensurate in scope with the subject matter claimed (See MPEP 716.02). 

The data in the declaration appears to confirm that there is a statistically significant effect for the devices shown.

However, Dobbs exemplifies several devices comprising the compounds claimed therein as a material in an electron transport layer (see tables 1-4) for which a wide range of values are observed for device lifetimes. That is, the differences observed among devices comprising materials as instantly claimed is not greater than that which would have been anticipated by the ordinarily skilled artisan given the teachings of Dobbs. For example, Dobbs device Ex 6 shows a projected lifetime T50 of 25681 whereas device example 4 of Dobbs shows a device lifetime of 10379. These devices differ merely by the selection of different embodiments of the material of 

Furthermore, the showing of the results of a few examples is not commensurate in scope with the very large number of compounds and devices encompassed by the instant claims. For example, only a few compounds in a single device configuration are demonstrated whereas the instant claims are drawn to a very large number of compounds to be used in an even larger number of device configurations. These examples are not intended to be interpreted as the only points in which the data in not commensurate in scope with the claims but merely to illustrate how the breadth of the claimed compounds is much larger than that set forth in the examples, these variables resulting in claiming thousands of more compounds and even more devices. As applicant is attesting that the claimed compounds have properties that would not be expected based on the genus as a whole, for example compounds taught by Dobbs, support for the unexpected results must be provided that covers the scope of what is claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786